Citation Nr: 0403118	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  01-01 584 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for left hip 
disability.

3.  Entitlement to service connection for left leg 
disability.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1972, 
and from May 1974 to May 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Although the issue of entitlement to service connection for 
post-traumatic stress disorder was also initially in 
appellate status, this benefit was subsequently granted by 
rating decision in July 2003. 


FINDINGS OF FACT

1.  By rating decision in April 1989, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim of service connection for low back 
disability; the veteran did not file a notice of disagreement 
in connection with this determination.

2.  Certain evidence received since the April 1989 rating 
decision is so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim of 
service connection for low back disability.


CONCLUSIONS OF LAW

1.  The April 1989 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a back disorder was initially denied 
in a July 1972 rating decision wherein it was determined that 
there was no aggravation of congenital spina bifida occulta 
shown during service.  The veteran was notified of the rating 
decision, but he did not file a timely notice of 
disagreement.  As a result the July 1972 rating denial of 
service connection for a back disorder became final.  38 
U.S.C.A. § 7105(c).  The veteran attempted to reopen his 
claim in January 1989, and in an April 1989 rating decision, 
it was determined that new and material evidence had not been 
received to reopen the claim of service connection for a back 
disorder.  The veteran was notified of the decision in May 
1989, and again did not file a notice of disagreement.  The 
April 1989 rating decision also became final.  38 U.S.C.A. § 
7105(c).  In April 2000, the veteran again attempted to 
reopen his claim of service connection for a low back 
disorder.  The RO denied the request in an August 2000 rating 
decision, and the present appeal ensued.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  New and material evidence is defined by regulation 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board acknowledges that the provisions of 38 
C.F.R. § 3.156(a) were amended for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  However, as the veteran's request to reopen was 
received in April 2000, the definition of new and material 
evidence as set forth above is applicable. 

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

Additional evidence has been received in conjunction with the 
veteran's attempt to reopen his claim.  The additional 
evidence primarily consists of private and VA clinical 
records dating from 1989 through 2001.  These records reveal 
treatment for unrelated medical problems, along with 
treatment for low back pain complaints.  These records do not 
appear to relate any current low back disorder to service and 
are therefore not material. 

However, in April 2000, the veteran submitted a copy of an 
April 1977 report of examination on discharge from service.  
This copy has an annotation regarding lumbar and hip pain.  
From reviewing the record, it appears that this evidence is 
new as it does not appear that any service medical records 
from the period of service from May 1974 to May 1977 are 
included in the claims file.  Since this item of new evidence 
references low back symptomatology at the time of discharge 
examination, it is clearly material to the veteran's low back 
claim.  Additionally, in an April 2000 statement, the asserts 
that he injured his low back during a mortar attack while in 
Vietnam.  This appears to be the first time the veteran has 
alleged a combat-related low back injury, and his statement 
is therefore new and material as well.  In sum, the Board 
finds that new and material evidence has been received to 
reopen the veteran's low back claim.  

At this point, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  Any VCAA deficiencies will be remedied pursuant 
to actions directed by the Board in the following remand 
portion of this decision.   


ORDER

The veteran's claim of service connection for low back 
disability has been reopened.  To this extent the appeal is 
granted.  


REMAND

As noted above, it appears that the veteran's service medical 
records from May 1974 to May 1977 have not been associated 
with the claims folder.  Appropriate action to locate and 
obtain such records is necessary before the Board may proceed 
with appellate review of any of the issues on appeal. 

Additionally, the Board finds that appropriate VA 
examinations with etiology opinions are necessary in order to 
comply with the requirements of 38 C.F.R. § 3.159(c)(4).

In consideration of the foregoing, this case is REMANDED to 
the RO for the following actions:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  
The RO should ensure that the 
veteran has been properly advised 
of:  (a) the information and 
evidence not of record that is 
necessary to substantiate his 
claims, (b) the information and 
evidence that VA will seek to 
provide, and (c) the information and 
evidence that the veteran is 
expected to provide.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request a search for the veteran's 
service medical records for his period of 
service from May 1974 to May 1977.  If 
NPRC is unable to locate such records, 
the RO should contact the veteran and ask 
that he submit any original service 
medical records from May 1974 to May 1977 
he may have, or any copies of such 
records if he does not have the 
originals.  

3.  After completion of the above, the 
veteran should be scheduled for 
appropriate VA medical examinations to 
ascertain the nature and etiology of the 
claimed low back, left hip, and left leg 
disorders.  It is imperative that the 
claims file be made available to the 
examiner(s) for review in connection with 
the examinations.  Any medically 
indicated special studies and tests, 
including x-rays, should be accomplished.  
All clinical and special test findings 
should be clearly reported together with 
pertinent examination diagnoses.  With 
respect to any chronic low back disorder, 
left hip disorder, and/or left leg 
disorder found to be present, the 
appropriate examiner(s) should offer an 
opinion as to the relationship between 
such disorders and any symptoms noted 
during service.  A detailed rationale 
should be furnished for all opinions 
offered. 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should then review the expanded 
record and determine if the veteran's 
claims can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



